                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Brian Lee Dodgens,                                 )            CIA No. 0:18-3101-RMG
                                                   )
                                Plaintiff,         )
                                                   )
V.                                                 )                     ORDER
                                                   )
Captain Marvin Nix; Bob Hoxie; Johanne             )
Hollingsworth; David John Mullner; John            )
Abacrumby,                                         )
                                                   )
                                Defendants.        )
                                                   )

        Plaintiff Brian Lee Dodgens, a prose state pretrial detainee, filed this civil rights action. By

orders dated January 11 , 2019, Plaintiff was given an opportunity to provide the necessary

information and paperwork to bring the case into proper form for evaluation and possible service of

process, and to correct deficiencies in his pleading. (Dkt. Nos. 7, 8.) However, Plaintiff did not

receive the orders, as they were returned to the court as undeliverable mail , indicating that Plaintiff

was "not known." (Dkt. No. 10-1 at 1.) Plaintiff has not provided the court with a new address at

which he receives mail or any other means of contacting him, and the record indicates no attempt

by Plaintiff to contact the court since filing the Complaint. Accordingly, the case is DISMISSED

WITHOUT PREJUDICE for failure to prosecute pursuant to Rule 41 of the Federal Rules of Civil

Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.


                                                                Rc:=.G~
                                                               United States District Judge
February~ 2019
Charleston, South Carolina


                                              Page 1 of 2
                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within the time period set

forth under Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                          Page 2 of 2
